DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 15 and 16 are allowed.
REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of a foot having a plastic body with a recess which receives the bottom of the first rail, the body envelopes, surrounds and conforms with the web and the first and second flanges of the first rail, the body having a c-shaped cross-section, the foot having a plastic base having a top side from which the body extends, the base having an edge surrounding and positioned outside of the body and extending horizontally outwards from the body, the edge having perforations positioned outside the body and a rubber tread disposed along an underside of the base and extending through the perforations along the edge on the top side of the base to form an overmolded portion of the tread that attaches the tread Page 2 of 6Appl. No. 15/385,628Amdt. dated May 17, 2021Reply to Office action of December 15, 2020to the base, the rubber tread forming a bond with the underside of the base and the edge on the top side of the base.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 12 is the inclusion of a rubber tread disposed along an underside of the base and extending through the perforations and along the edge on the top side of the base to form an overmolded portion of the tread that attaches the tread to the base without any mechanical or other types of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CANDACE L BRADFORD/Examiner, Art Unit 3634

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634